Exhibit 10.3
EXECUTION COPY
Exhibit A
RELEASE AGREEMENT
      THIS RELEASE AGREEMENT (the “Release”) is executed as of September 11,
2009, by and between Terence W. Edwards (“Edwards”) and PHH Corporation (the
“Company”).
     WHEREAS, the Company and Edwards entered into a Transition Services and
Separation Agreement, executed as of August 5, 2009 (the “Agreement”) that
provides for certain payments and benefits to be paid only if Edwards has signed
and not revoked a general release of claims.
     NOW THEREFORE, intending to be legally bound hereby, the Company and
Edwards agree as follows:
Release and Covenant Not to Sue.
     In consideration for the benefits and payments specified in the Agreement,
Edwards hereby fully and forever releases and discharges the Company and each of
its subsidiaries and affiliates, and all of their predecessors and successors,
assigns, officers, directors, trustees, employees, agents and attorneys, past
and present (“Releasees”) of and from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Release,
out of Edwards’ employment with the Company or any Releasee, including the
termination thereof. By this paragraph Edwards waives any claims which Edwards
has or may have against Releasees, or any of them. This includes all rights and
obligations under any federal, state or local laws or ordinances pertaining to
employment, including but not limited to any claims for relief or causes of
action under the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.,
or any other federal, state or local statute, ordinance or regulation regarding
discrimination in employment, all claims for wrongful discharge, all claims that
Releasees, or any of them, dealt unfairly with Edwards, in bad faith or in
violation of any contract or agreement, expressed or implied, that may have
existed between Releasees, or any of them, and Edwards, and all claims against
Releasees, or any of them, for assault, battery, personal injury, emotional
distress, pain and suffering.
     Edwards expressly represents that he has not filed a lawsuit or initiated
any other administrative proceeding against Releasees, or any of them, and that
he has not assigned any claim against the Releasees, or any of them, Edwards
further promises not to initiate a lawsuit or to bring any other claim against
Releasees, or any of them, arising out of or in any way related to Edwards’
employment by the Company or any Releasee, including the termination of that
employment. This Release will not prevent Edwards from filing a charge with the
Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
agency); provided, however, that any claims by Edwards for personal relief in
connection with such a charge or investigation (such as reinstatement or
monetary damages) would be barred by this Release.
     The foregoing will not be deemed to release the Company from any of the
following claims, entitlements or rights of Edwards for or to:

  1.   Claims or actions brought, in good faith, solely to enforce or clarify
the promises, rights, entitlements, obligations, and benefits provided in this
Release or the Agreement;     2.   Vested benefits under retirement plans
sponsored by the Company in which Edwards is a participant, based on services
performed prior to the Termination Date (as defined in the Agreement);     3.  
Rights to convert coverage under an existing life insurance policy provided by
the Company, subject to the conversion rights of such policy;     4.   Coverage,
if any, under any policy of liability or directors and officers liability
insurance for matters subject to said policies for activities arising out of or
in any way related to Edwards’ employment prior to the Termination Date (as
defined in the Agreement);     5.   Any right to indemnification or cost of
defense from or by the Company pursuant to the Company’s by-laws or charter, or
duly adopted resolution of the Company’s Board of Directors for activities and
actions by Edwards as an agent, officer, or employee of the Company, prior to
the Termination Date (as defined in the Agreement);     6.   Earned wages and
compensation, accrued vacation and accrued fringe benefits, or reimbursement for
authorized expenses acquired or incurred before the Termination Date (as defined
in the Agreement); and     7.   Any counterclaims in connection with a lawsuit
or administrative proceeding in which the Company, its successors, assigns or
subrogees seek legal or equitable relief from Edwards provided such counterclaim
(i) arises out of the transaction or occurrence that is the subject matter of
the claim raised by the Company in such lawsuit or proceeding, (ii) does not
require for adjudication the joinder or presence of third parties, and
(iii) does not relate to or arise out of the termination of Edwards’ employment
or involve any claim for compensation or benefits for services rendered to the
Company.

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
Rescission Right.
     Edwards expressly acknowledges and recites that (a) he has read and
understands the terms of this Release in its entirety, (b) he has entered into
this Release knowingly and voluntarily, without any duress or coercion; (c) he
has been advised orally and is hereby advised in writing to consult with an
attorney with respect to this Release before signing it; (d) he was provided
twenty-one (21) calendar days after the receipt of the Release to consider its
terms before signing it; and (e) he has seven (7) calendar days from the date of
signing to terminate and revoke this Release in which case this Release will be
unenforceable, null and void. Edwards may revoke this Release during those seven
(7) days by providing written notice of revocation to the Company. The
revocation must be delivered to the General Counsel of PHH Corporation, 3000
Leadenhall Road, Mail Stop LGL, Mt. Laurel, NJ 08054.
[signature page to follow]

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, Edwards and the Company have executed this Release as
of the date first above written.

                  /s/ Terence W. Edwards     Terence W. Edwards   

  Date: 9/11/09

            PHH CORPORATION
      By:   /s/ George Kilroy          

  Date: 9/14/09

4